Name: 98/555/EC: Commission Decision of 30 September 1998 amending for the second time Decision 98/339/EC concerning certain protective measures relating to classical swine fever in Spain (notified under document number C(1998) 2871) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  international trade;  tariff policy;  means of agricultural production;  Europe
 Date Published: 1998-10-01

 Avis juridique important|31998D055598/555/EC: Commission Decision of 30 September 1998 amending for the second time Decision 98/339/EC concerning certain protective measures relating to classical swine fever in Spain (notified under document number C(1998) 2871) (Text with EEA relevance) Official Journal L 266 , 01/10/1998 P. 0084 - 0085COMMISSION DECISION of 30 September 1998 amending for the second time Decision 98/339/EC concerning certain protective measures relating to classical swine fever in Spain (notified under document number C(1998) 2871) (Text with EEA relevance) (98/555/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10(4) thereof,Whereas a number of outbreaks of Classical Swine Fever have occurred in Spain;Whereas Spain has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas as a result of disease situation it was necessary to adopt Commission Decision 97/285/EC of 30 April 1997 (4) concerning certain protection measures relating to classical swine fever in Spain, to amend it by Decisions 97/446/EC (5), 98/93/EC (6) and 98/271/EC (7), to repeal it by Decision 98/339/EC of 14 May 1998 (8) and to amend Decision 98/339/EC by Decision 98/411/EC (9);Whereas Spain has adopted the national serosurveillance programme for classical swine fever approved with Commission 98/176/EC (10);Whereas due to Classical swine fever favourable evolution it is necessary to modify adopted measures concerning the movement of pigs and the trade of boar semen from some areas of Spain;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Annex I of Commission Decision 98/339/EC is replaced by the Annex to this Decision.2. Article 3 and Annex II of Commission Decision 98/339/EC are hereby repealed.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 30 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 47, 21. 2. 1980, p. 11.(4) OJ L 114, 1. 5. 1997, p. 47.(5) OJ L 190, 19. 7. 1997, p. 48.(6) OJ L 18, 23. 1. 1998, p. 35.(7) OJ L 120, 23. 4. 1998, p. 23.(8) OJ L 148, 19. 5. 1998, p. 43.(9) OJ L 188, 2. 7. 1998, p. 40.(10) OJ L 65, 5. 3. 1998, p. 26.ANNEX Comarcas veterinarias in the province of Zaragoza AlagÃ ³nBorjaTausteZaragozaIlluecoLa Almunia de DoÃ ±a GodinaComarcas veterinarias in the province of Sevilla Los Alcores